Case 20-41308         Doc 26   Filed 03/10/20 Entered 03/10/20 09:45:04          Main Document
                                            Pg 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                         )

  In re:                                                 )       Chapter 11
                                                         )

  FORESIGHT ENERGY, L.P., et al.,                        )       Case No. 20-41308-659
                                                         )

                                 Debtors.                )


                  VERIFIED MOTION FOR ADMISSION PRO HAC VICE
        Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District
 of Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the
 Eastern District of Missouri, I, James Savin move to be admitted pro hac vice to the bar of this
 Court for the purpose of representing the Ad Hoc First Lien Group in the instant matter. In
 support of this motion, I submit the following information as required by Rule 12.01(F):

           a.   Full name   of the   movant-attorney:
                James Savin

           b.   Address and telephone number of the movant-attorney:
                Akin Gump Strauss Hauer & Feld LLP
                Robert S. Strauss Tower
                2001 K Street, NW
                Washington, DC 20006
                Tel.: (202)-887-4000

           c.   Name of the firm or letterhead under which the movant practices:
                Akin Gump Strauss Hauer & Feld LLP
           d.   Name of the law school(s) movant attended and the date(s) ofgraduation
                therefrom:
                Emory University School of Law 1997

           e.   State andfederal bars of which the movant is a member, with dates of admission
                and registration numbers, jf any:

                (1)     New York (No. 2884021) admitted 1998

                (2)     District of Columbia (No. 501885) admitted 2006

           f    Statement that movant does not reside in the Eastern District of Missouri, is not
                regularly employed in this District, and is not regularly engaged in the practice of
                law in this District:
Case 20-41308      Doc 26    Filed 03/10/20 Entered 03/10/20 09:45:04           Main Document
                                          Pg 2 of 2


                Movant is a member in good standing of all bars of which Movant is a
                member and is not currently under suspension or disbarment from any
                bar.

        g.     Statement that movant does not reside in the Eastern District of Missouri, is not
               regularly employed in this District, and is not regularly engaged in the practice of
               law in this District.
                Movant does not reside in the Eastern District of Missouri, is not regularly
                employed in this District, and is not regularly engaged in the practice of
                law in this District.

        Movant has associated with Thompson Coburn LLP as local counsel in this matter.

         Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,
 and respectfully requests that this motion be granted and that Movant be admitted pro hac vice to
 the bar of this Court and be allowed to appear in the instant matter.

 Dated: March 10, 2020                       Respectfully submitted

                                             AKIN GUMP STRAUSS HAUER & FELD LLP



                                             By: Is! James Savin
                                                James Savin, Bar #288402 1
                                                Robert S. Strauss Tower
                                                2001 K Street, NW
                                                Washington, DC 20006
                                                Tel.: (202) 887-4000
                                                Fax: (202) 887-4288
                                                Email: jsavin@akingump.com

                                             Counsel to the Ad Hoc First Lien Group




                                                2
